Order filed September 10, 2013.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00145-CV
                                    ____________

             PEI YUNG LEE AND MEI-KUNG LEE, Appellants

                                         V.

                            CHIEH-JU HSLAO, Appellee


                       On Appeal from the 328th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 12-DCV-199723


                                    ORDER

      Appellants’ brief was due July 18, 2013. No brief or motion for extension of
time has been filed.

      Unless appellants file their brief with the clerk of this court on or before
September 25, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                   PER CURIAM